 



Exhibit 10.72
ASSUMPTION AGREEMENT
THIS ASSUMPTION AGREEMENT (this “Agreement”) dated as of November 19, 2007, is
made by and among G M Oil Properties, Inc., an Oklahoma corporation (“GM Oil”),
Rio Vista Penny LLC, an Oklahoma limited liability company (“Penny”), TCW Asset
Management Company, as administrative agent (“Administrative Agent”), and the
holders party to the Note Purchase Agreement described below (“Holders”).
WITNESSETH THAT:
WHEREAS, GM Oil has issued and sold to Holders those certain promissory notes
dated as of August 29, 2005, payable to the order of Holders, in the aggregate
original principal amount of $30,000,000 (the “Notes”), the payment of which
Notes is secured by the documents listed in Exhibit A attached hereto and made a
part hereof (the “Security Documents”), covering certain real and personal
property described therein (the “Mortgaged Property”), reference being here made
to the Note Purchase Agreement (as hereinafter defined) and the Security
Documents and the record thereof for all purposes and for the meaning as set
forth therein of all capitalized terms used in this Agreement and not otherwise
defined herein (the foregoing documents and all other documents executed by GM
Oil and/or any other party or parties evidencing or securing or otherwise in
connection with the loans evidenced by the Notes being herein collectively
called the “Note Documents”);
WHEREAS, the Notes were issued and sold pursuant to that certain Note Purchase
Agreement dated as of August 29, 2005 (as amended, supplemented or restated, the
“Note Purchase Agreement”), by and among GM Oil, Administrative Agent, and
Holders;
WHEREAS, certain of the Note Documents provide that the indebtedness secured
thereby may, at the option of the holders thereof, be accelerated if any or all
of the Mortgaged Property is sold or conveyed without the consent of Holders;
WHEREAS, GM Oil and Penny entered into that certain Asset Purchase Agreement
dated as of October 1, 2007, as amended by that certain Amendment to Asset
Purchase Agreement dated of even date herewith between GM Oil and Penny (as so
amended, the “Asset Purchase Agreement”), wherein GM Oil agreed to convey all of
the Mortgaged Property to Penny and Penny agreed to assume all indebtedness and
obligations owing by GM Oil under the Note Documents as set forth therein;
WHEREAS, Holders have been requested to consent to the conveyance of the
Mortgaged Property to Penny and Holders are willing to so consent upon
compliance with the terms and provisions of this Agreement;
WHEREAS, Defaults and Events of Defaults now exist and are continuing under the
Note Purchase Agreement; and
WHEREAS, Holders are the owners and holders of the Notes, and Penny is
contemporaneously herewith becoming the owner of the legal and equitable title
to the Mortgaged Property;
[ASSUMPTION AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1. Holders hereby consent to the above described conveyance of the Mortgaged
Property upon the terms and conditions set forth in the Asset Purchase
Agreement, subject to the liens, security interests and assignments created by
the Security Documents and waives their option to accelerate as provided in
certain of the Note Documents arising in respect of such conveyance, without
prejudice to its rights with respect to any future conveyance of said property
or any interest therein.
2. Penny hereby assumes and promises to pay according to the terms thereof all
Obligations and also assumes and promises to keep and perform all other
covenants and obligations in the Note Purchase Agreement to be performed by the
borrower thereunder, and all other obligations of the maker of the Notes under
any and all other Note Documents.
3. Holders hereby agree that GM Oil shall have no obligation or liability under
the Note Documents from and after the date of this Agreement.
4. Penny and GM Oil have requested that Administrative Agent and Holders waive
the Designated Defaults (defined below), and Administrative Agent and Holders
have agreed to do so on the terms set forth herein. Accordingly, subject to the
conditions and limitations set forth herein, and the agreements of Penny and GM
Oil contained herein, Administrative Agent and Holders hereby waive the
Designated Defaults; provided that such waiver (a) shall not be deemed or
construed as a waiver of the obligation of Penny to pay the amounts due
described in clauses (a) and (b) of the definition of Designated Defaults, and
(b) Penny shall pay all accrued and unpaid interest that was due and payable on
September 27, 2007 in the amount of $590,868.06 on or before November 21, 2007.
As used in this Section 4, “Designated Defaults” means the following Defaults or
Events of Default that have occurred as of the date of this Agreement and are
continuing under the Note Purchase Agreement:
(a) On the Quarterly Payment Date of June 28, 2007, GM Oil failed to pay the
Minimum Scheduled Quarterly Principal Payment, as required by Section 2.8 of the
Note Purchase Agreement.
(b) On the Quarterly Payment Date of September 27, 2007, GM Oil failed to pay
the Minimum Scheduled Quarterly Principal Payment, together with all accrued and
unpaid interest, as required by Section 2.8 of the Note Purchase Agreement.
(c) GM Oil failed to deliver to Holder Parties a semi-annual Engineering Report,
effective as of May 1, 2007, prior to June 1, 2007, as required by
Section 7.2(i) of the Note Purchase Agreement.
(d) GM Oil’s failure to comply with Section 7.4(b) of the Note Purchase
Agreement by notifying each Holder Party in writing of the occurrence of the
above Defaults or Events of Default under the Note Purchase Agreement.
[ASSUMPTION AGREEMENT]

 

2



--------------------------------------------------------------------------------



 



(e) The acquisition and ownership by Penny Petroleum Corporation, an Oklahoma
corporation, and GO, LLC, an Oklahoma limited liability company, of interests in
the Project Area and their failure to transfer or convey such interests to GM
Oil.
(f) The acquisition and ownership by Concorde Resource Corp., an Oklahoma
corporation, of interests in the Project Area and its failure to transfer or
convey such interests to GM Oil.
5. Penny hereby represents and warrants that (a) Penny, upon the consummation of
the transfer set forth in the Asset Purchase Agreement, is the sole legal and
beneficial owner of the Mortgaged Property; (b) Penny is a limited liability
company that is duly organized and legally existing in good standing under the
laws of the State of Oklahoma; (c) the execution and delivery of, and
performance under this Agreement are within Penny’s power and authority without
the joinder or consent of any other party and have been duly authorized by all
requisite action and are not in contravention of the powers of Penny’s
certificate of limited liability company, operating agreement, or other company
papers; (d) this Agreement constitutes the legal, valid and binding obligation
of Penny enforceable in accordance with its terms; (e) the execution and
delivery of this Agreement by Penny do not contravene, result in a breach of or
constitute a default under any deed of trust, loan agreement, indenture or other
contract, agreement or undertaking to which Penny is a party or by which Penny
or any of its properties may be bound (nor would such execution and delivery
constitute such a default with the passage of time or the giving of notice or
both) and do not violate or contravene any law, order, decree, rule or
regulation to which Penny is subject; and (f) there exists no uncured Default or
Event of Default under the Notes, the Note Purchase Agreement, or any other Note
Document (other than the Designated Defaults). Penny agrees to indemnify and
hold each Holder Party harmless against any loss, claim, damage, liability or
expense (including without limitation attorneys’ fees) incurred as a result of
any representation or warranty made by it herein proving to be untrue in any
respect.
6. GM Oil hereby represents and warrants that (a) GM Oil, prior to the transfer
set forth in the Asset Purchase Agreement, is the sole legal and beneficial
owner of the Mortgaged Property; (b) GM Oil is a corporation duly incorporated
and legally existing under the laws of the State of Oklahoma; (c) the execution
and delivery of, and performance under this Agreement are within GM Oil’s power
and authority without the joinder or consent of any other party and have been
duly authorized by all requisite action and are not in contravention of the
powers of GM Oil’s articles of incorporation, by-laws or other corporate papers;
(d) this Agreement constitutes the legal, valid and binding obligation of GM Oil
enforceable in accordance with its terms; (e) the execution and delivery of this
Agreement by GM Oil do not contravene, result in a breach of or constitute a
default under any deed of trust, loan agreement, indenture or other contract,
agreement or undertaking to which GM Oil is a party or by which GM Oil or any of
its properties may be bound (nor would such execution and delivery constitute
such a default with the passage of time or the giving of notice or both) and do
not violate or contravene any law, order, decree, rule or regulation to which GM
Oil is subject; and (f) there exists no uncured Default or Event of Default
under the Notes, the Note Purchase Agreement, or any other Note Document (other
than the Designated Defaults). GM Oil agrees to indemnify and hold each Holder
Party harmless against any loss, claim, damage, liability or expense (including
without limitation attorneys’ fees) incurred as a result of any representation
or warranty made by it herein proving to be untrue in any respect.
[ASSUMPTION AGREEMENT]

 

3



--------------------------------------------------------------------------------



 



7. Penny or GM Oil, as appropriate, upon request from Administrative Agent,
agrees to execute such other and further documents as may be reasonably
necessary or appropriate to consummate the transactions contemplated herein or
to perfect the Liens and security interests intended to secure the payment of
the Loans evidenced by the Notes.
8. If Penny shall fail to keep or perform any of the covenants or agreements
contained herein or if any statement, representation or warranty contained
herein by Penny is false, misleading or erroneous in any material respect, it
shall constitute an Event of Default under the Note Purchase Agreement and
Holder Parties shall be entitled at their option to exercise any and all of
their respective rights and remedies granted pursuant to the Security Documents
or any other Note Document or which any Holder Party may otherwise be entitled,
whether at law or in equity. If GM Oil shall fail to keep or perform any of its
covenants or agreements contained herein or if any statement, representation or
warranty contained herein by GM Oil is false, misleading or erroneous in any
material respect, the release of GM Oil contained in Section 3 hereof shall be
null and void and of no further force or effect.
9. The Notes and the other Note Documents are hereby ratified and confirmed in
all respects. All liens, security interests, mortgages and assignments granted
or created by or existing under the Note Documents remain unchanged and
continue, unabated, in full force and effect, Penny’s obligation to repay the
Notes and the other Obligations.
10. Penny and GM Oil each hereby acknowledges that the liens, security interests
and assignments created and evidenced by the Security Documents are valid and
subsisting.
11.  Release of Claims. To induce Holder Parties to enter into this Agreement,
Penny and GM Oil each hereby (a) represents and warrants that as of the date of
this Agreement there are no claims or offsets against or defenses or
counterclaims to its obligations under the Note Documents, and waives any and
all such claims, offsets, defenses, or counterclaims, whether known or unknown,
arising prior to the date of this Agreement, (b) releases and forever discharges
the Released Persons from any and all Released Claims, and (c) covenants not to
assert (and not to assist or enable any other Person to assert) any Released
Claim against any Released Person. Penny and GM Oil acknowledge and agree that
such release is a general release of any and all Released Claims that
constitutes a full and complete satisfaction for all or any alleged injuries or
damages arising out of or in connection with the Released Claims, all of which
are herein compromised and settled.
[ASSUMPTION AGREEMENT]

 

4



--------------------------------------------------------------------------------



 



As used in this Section 11, the following terms shall have the following
meanings:
“Released Claims” means any and all actions, causes of action, judgments,
executions, suits, debts, claims, demands, controversies, liabilities,
obligations, damages and expenses of any and every character (whether known or
unknown, liquidated or unliquidated, absolute or contingent, acknowledged or
disputed, direct or indirect), at law or in equity, of whatsoever kind or nature
(including without limitation claims of usury), whether heretofore or hereafter
accruing, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Persons prior to and including the date hereof that
in any way directly or indirectly arise out of or in any way are connected to
(a) any of the Note Documents or any default or event of default thereunder,
(b) any negotiation, discussion, enforcement action, agreement or failure to
agree related to any Note Document or any default or event of default
thereunder, or (c) any action, event, occurrence, or omission otherwise related
to the rights, duties, obligations and relationships among the various Related
Parties and Seller Parties.
“Released Persons” means Administrative Agent, Holders, and Royalty Owner,
together with their respective employees, agents, attorneys, officers, partners,
shareholders, accountants, consultants, and directors, and their respective
successors and assigns.
12. This Agreement supersedes and merges all prior and contemporaneous promises,
representations and agreements. No modification of this Agreement, or any waiver
of rights hereunder, shall be effective unless made by supplemental agreement,
in writing, executed by the parties hereto. This Agreement may not in any way be
explained or supplemented by a prior, existing or future course of dealings
between the parties or by any prior, existing, or future performance between the
parties pursuant to this Agreement or otherwise.
13. All notices, requests, consents, demands and other communications required
or permitted under this Agreement or any Note Document shall be in writing,
unless otherwise specifically provided in such Note Document, and shall be
deemed sufficiently given or furnished if delivered by personal delivery, by
telecopy or telex, by delivery service with proof of delivery, or by registered
or certified United States mail, postage prepaid, to the parties hereto at their
respective addresses set forth below (unless changed by similar notice in
writing given by the particular party whose address is to be changed). Any such
notice or communication shall be deemed to have been given (a) in the case of
personal delivery or delivery service, as of the date of first attempted
delivery during normal business hours at the address provided herein, (b) in the
case of telecopy or telex, upon receipt, or (c) in the case of registered or
certified United States mail, three days after deposit in the mail.

         
 
  If to GM Oil:   G M Oil Properties, Inc.
 
      111 S. Main Street
 
      Eufaula, Oklahoma 74432
 
      Attention: Bill O. Wood
 
      Facsimile: (325) 672-8947
 
       
 
  If to Penny:   Rio Vista Penny LLC
 
      2121 Rosecrans Avenue, Suite 3355
 
      El Segundo, California 90245
 
      Attn.: Ian Bothwell
Facsimile: (310) 563-6255

[ASSUMPTION AGREEMENT]

 

5



--------------------------------------------------------------------------------



 



         
 
  If to Administrative    
 
  Agent or Holders:   TCW Asset Management Company
 
      333 Clay Street, Suite 4150
 
      Houston, TX 77002
 
      Attention: Patrick Hickey
 
      Facsimile: (713) 615-7460
 
       
 
  With copies to:   TCW Asset Management Company
 
      865 South Figueroa Street, Suite 1800
 
      Los Angeles, CA 90017
 
      Attention: R. Blair Thomas
Facsimile: (213) 244-0604

14. Penny hereby acknowledges that the execution of this Agreement by
Administrative Agent and Holders is not intended nor shall it be construed as
(i) an actual or implied waiver of any subsequent default under the Notes, the
Note Purchase Agreement or any other Note Document or (ii) an actual or implied
waiver of any condition or obligation imposed upon Penny pursuant to the Notes,
the Note Purchase Agreement or any other Note Document, except to the extent
expressly set forth herein.
15. Upon execution of this Agreement, Penny shall deliver to Administrative
Agent in form and substance satisfactory to Administrative Agent, an opinion of
counsel to Penny stating that this Agreement is valid and binding upon Penny and
enforceable in accordance with its terms.
16. Contemporaneously with the execution and delivery hereof, Penny shall pay,
or cause to be paid, all costs and expenses incident to the preparation hereof
and the consummation of the transactions specified herein, including without
limitation fees and expenses of legal counsel to Administrative Agent and
recording fees.
17. All representations, warranties, covenants and agreements of Penny and GM
Oil herein shall survive the execution and delivery of this Agreement and the
performance hereof, and shall further survive until all of the Obligations are
paid in full. All statements and agreements contained in any certificate or
instrument delivered by Penny or GM Oil hereunder or under the Note Purchase
Agreement to Administrative Agent or Holders shall be deemed to constitute
representations and warranties by, and/or agreements and covenants of, Penny or
GM Oil, as applicable, under this Agreement and under the Note Purchase
Agreement.
18. This Agreement may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart. This Agreement may be validly executed by facsimile or other
electronic transmission.
19. If any covenant, condition, or provision herein contained is held to be
invalid by final judgment of any court of competent jurisdiction, the invalidity
of such covenant, condition, or provision shall not in any way affect any other
covenant, condition or provision herein contained.
[ASSUMPTION AGREEMENT]

 

6



--------------------------------------------------------------------------------



 



20. It is expressly agreed by the parties hereto that time is of the essence
with respect to this Agreement.
21. Each of GM Oil and Penny represents and warrants to Administrative Agent and
each Holder that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery hereof, (b) has been afforded an
opportunity to have this Agreement reviewed by, and to discuss this Agreement
with, such attorneys and other persons as it may wish, and (c) has entered into
this Agreement of its own free will and accord and without threat, duress or
other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Agreement shall not be construed more favorably in favor
of one than the other based upon which party drafted the same, it being
acknowledged that all parties hereto contributed substantially to the
negotiation and preparation of this Agreement.
22. This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York.
23. This Agreement is a Note Document, and all provisions in the Note Purchase
Agreement pertaining to Note Documents apply hereto.
24. The terms and provisions hereof shall be binding upon and inure to the
benefit of the parties hereto, their successors and assigns.
25. This written Agreement and the other Note Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
[Remainder of page intentionally left blank.]
[ASSUMPTION AGREEMENT]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

            GM OIL:

GM OIL PROPERTIES, INC.
      By:   /s/ Bill O. Wood         Bill O. Wood        Chief Executive
Officer        PENNY:

RIO VISTA PENNY LLC
      By:   /s/ Ian Bothwell        Ian Bothwell        Manager       
ADMINISTRATIVE AGENT:

TCW ASSET MANAGEMENT COMPANY, Administrative Agent
      By:           Name:           Title              By:           Name:      
    Title     

[ASSUMPTION AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

            GM OIL:

G M OIL PROPERTIES, INC.
      By:   /s/ Bill O. Wood        Bill O. Wood        Chief Executive Officer 
      PENNY:

RIO VISTA PENNY LLC
      By:   /s/ Ian Botwell         Ian Botwell
Manager              ADMINISTRATIVE AGENT:

TCW ASSET MANAGEMENT COMPANY, Administrative Agent
      By:   /s/ [ILLEGIBLE]         Name:           Title:               By:  
/s/ [ILLEGIBLE]         Name:           Title:      

[ASSUMPTION AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



                          HOLDERS:            
 
                        TCW ENERGY FUND X — NL, L.P., a California limited
partnership    
 
                        By:   TCW (ENERGY X) LLC, its General Partner:    
 
                            By:   TCW Asset Management Company,
its Managing Member    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
             
 
Name:    
 
              Title:    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
             
 
Name:    
 
              Title:           TCW ENERGY FUND XB — NL, L.P., a California
limited
partnership    
 
                        By:   TCW (ENERGY X) LLC, its General Partner:    
 
                            By:   TCW Asset Management Company,
its Managing Member    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
             
 
Name:    
 
              Title:    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
             
 
Name:    
 
              Title:    

[ASSUMPTION AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



                          TCW ENERGY FUND XC — NL, L.P., a California limited
partnership    
 
                        By:   TCW (ENERGY X) LLC, its General Partner:    
 
                            By:   TCW Asset Management Company,
its Managing Member    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
             
 
Name:    
 
              Title:    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
             
 
Name:    
 
              Title:    
 
                        TCW ENERGY FUND XD — NL, L.P., a California limited
partnership    
 
                        By:   TCW (ENERGY X) LLC, its General Partner:    
 
                            By:   TCW Asset Management Company,
its Managing Member    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
             
 
Name:    
 
              Title:    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
             
 
Name:    
 
              Title:    

[ASSUMPTION AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            TCW ASSET MANAGEMENT COMPANY, a California corporation, as
Investment Manager under the Amended and Restated Investment Management and
Custody Agreement dated as of December 3, 2003 among Ensign Peak Advisors, Inc.,
TCW Asset Management Company and Trust Company of the West, a California trust
company, as Sub-Custodian
      By:   /s/ [ILLEGIBLE]         Name:           Title:               By:  
/s/ [ILLEGIBLE]         Name:           Title:      

            TCW ASSET MANAGEMENT COMPANY, a California corporation, as
Investment Manager under the Amended and Restated Investment Management and
Custody Agreement dated as of December 11, 2003 among Harry L. Bradley, Jr.
Partition Trust, Harry L. Bradley, Jr. Trust, Jane Bradley Uihlien Pettit
Partition Trust, Jane Bradley Uihlien Trust, TCW Asset Management Company and
Trust Company of the West, a California trust company, as Sub-Custodian
      By:   /s/ [ILLEGIBLE]         Name:           Title:               By:  
/s/ [ILLEGIBLE]         Name:           Title:        

[ASSUMPTION AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            TCW ASSET MANAGEMENT COMPANY, a California corporation, as
Investment Manager under the Amended and Restated Investment Management and
Custody Agreement dated as of March 18, 2004 among ING Life Insurance and
Annuity Company, TCW Asset Management Company and Trust Company of the West, a
California trust company, as Sub-Custodian
      By:   /s/ [ILLEGIBLE]         Name:           Title:               By:  
/s/ [ILLEGIBLE]         Name:           Title:        

[ASSUMPTION AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SECURITY SCHEDULE
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated as of August 29, 2005 by GM Oil in favor of Administrative Agent, as
amended or supplemented.
Security Agreement dated as of August 29, 2005 executed by GM Oil in favor of
Administrative Agent, as secured party, as amended or supplemented.
Pledge Agreement dated as of August 29, 2005 executed by GM Oil in favor of
Administrative Agent, as secured party, as amended or supplemented.
[ASSUMPTION AGREEMENT]

 

 